Citation Nr: 1117524	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  09-48 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from January 1955 to January 1975.  He died in September 2007.  The appellant is his surviving spouse.  She appealed to the Board of Veterans' Appeals (Board/BVA) from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


REMAND

An additional Veterans Claims Assistance Act (VCAA) notice letter is needed to comply with the Court's decision in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), which held that for Dependency and Indemnity Compensation (DIC) benefits, VCAA notice must include:  (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate the DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the DIC claim based on a condition not yet service connected.  As well, this notice letter must comply with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), insofar as notifying the Appellant of all elements of her claim, including concerning the downstream effective date.


Accordingly, the cause-of-death claim is REMANDED for the following action:

1. Send the Appellant a notice letter in compliance with Hupp, supra, which includes:  (1) a statement of the conditions for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.

In addition, this letter must comply with Dingess in terms of also apprising her of all elements of her claim, including the downstream effective date element (there is no downstream disability rating element since her claim is for cause of death).

2. After giving her time to respond to this additional notice, readjudicate the cause-of-death claim in light of any additional evidence.  If this claim is not granted to her satisfaction, send her and her representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals





